Case: 12-41008       Document: 00512279847         Page: 1     Date Filed: 06/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2013
                                     No. 12-41008
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ENRIQUE ORDUNA-PERALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:07-CR-893-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Enrique Orduna-Perales appeals the sentence imposed following the
revocation of his supervised release. Specifically, he challenges the district
court’s reimposition of a $100 special assessment.
       We review revocation sentences under 18 U.S.C. § 3742’s “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). A review of the transcript from the revocation hearing reflects that the
district court’s reimposition of the special assessment is contrary to the oral

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41008    Document: 00512279847     Page: 2   Date Filed: 06/19/2013

                                 No. 12-41008

pronouncement and evidence presented at the hearing. Therefore, as the
Government concedes, a conflict exists between the oral and written judgments.
In such a case, the oral pronouncement controls. See United States v. Martinez,
250 F.3d 941, 942 (5th Cir. 2001). Accordingly, the district court’s judgment is
modified to strike the reimposition of the $100 special assessment so that the
written judgment is in conformance with the oral pronouncement, and we affirm
the judgment as so modified. See 28 U.S.C. § 2106; see also United States v.
Hermoso, 484 F. App’x 970, 972–73 (5th Cir. 2012).
      AFFIRMED AS MODIFIED.




                                       2